Filed 4/29/21 P. v. Rowe CA3

                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                   C092103

                    Plaintiff and Respondent,                                    (Super. Ct. No. CRF171905)

           v.

 DEMARCO MARQUIS ROWE,

                    Defendant and Appellant.




         The parties agree that this case should be remanded for the trial court to
appropriately exercise its discretion regarding its decision whether to resentence
defendant Demarco Marquis Rowe pursuant to our earlier remand. We agree with the
parties and remand for exercise of discretion and possible resentencing.
                                                 BACKGROUND
         A jury found defendant guilty of second degree robbery and battery with personal
injury. (People v. Rowe (May 14, 2019, C085815) [nonpub. opn.].) The trial court found


                                                             1
true allegations defendant was previously convicted of a strike offense (Pen. Code, § 667,
subds. (c), (e)(1))1 and a serious felony (§ 667, subd. (a)(1)) and sentenced him to an
aggregate term of 11 years in state prison. (People v. Rowe, supra, C085815, at p. *3.)
        Defendant appealed and this court affirmed the judgment but remanded the matter
for the limited purpose of allowing the trial court to exercise its discretion regarding the
section 667, subdivision (a) enhancement in light of Senate Bill No. 1393. (People v.
Rowe, supra, C085815, at p. *6.)
        On remand, after considering the parties’ filings and hearing argument, the trial
court announced that rather than considering the current information of defendant’s
ongoing rehabilitation and “achievements since he’s been in custody” set forth by the
defense, that “it’s a matter of what was happening at the time of sentencing and whether
the Court should have exercised its discretion . . . and it would not have.” (Italics added.)
The court denied the motion. The court then observed that defendant did not continue to
pose a threat and further found defendant “presented himself well and [was] pursuing
what he can to better himself. We don’t often see this type of vast improvement.” But
the court then reiterated that it was required to “look[] at the time of sentencing” and that
“[l]ater rehabilitation is not what [§ 1385] and the change in the statute for Section 667
dismissals would allow.”
                                       DISCUSSION
        On appeal, defendant argues the trial court abused its discretion because it
misunderstood the scope thereof. The People concede the issue and agree remand is the
appropriate remedy. We agree.




1   Undesignated statutory references are to the Penal Code.

                                              2
       We review a trial court’s decision whether to strike a prior conviction for abuse of
discretion. An abuse of discretion occurs where the trial court does not fully understand
the scope of its discretion. (People v. Carmony (2004) 33 Cal.4th 367, 374, 378.)
       Here, it appears the trial court did not understand that defendant’s postconviction
conduct could indeed be considered in determining whether to strike the section 667,
subdivision (a) enhancement. The court may consider any pertinent circumstances that
have arisen since the original sentence was imposed. (Dix v. Superior Court (1991)
53 Cal.3d 442, 460.) Accordingly, we agree with the parties that the proper remedy is to
remand the case to the trial court for the opportunity to exercise its discretion after
considering all relevant material, including material regarding happenings that postdate
any original or subsequent proceedings. We express no opinion regarding the court’s
ultimate decision on whether to strike the section 667, subdivision (a) enhancement.
                                      DISPOSITION
       The matter is remanded to the trial court for exercise of discretion as to whether to
strike the section 667, subdivision (a) enhancement and possible resentencing.



                                                        /s/
                                                   Duarte, J.



We concur:



     /s/
Murray, Acting P. J.



     /s/
Krause, J.


                                              3